Name: 2004/592/EC: Commission Decision of 23 July 2004 amending Decision 1999/659/EEC fixing an indicative allocation by Member State of the allocations under the European Agricultural Guidance and Guarantee Fund-Guarantee section for rural development measures for the period 2000 to 2006 (notified under document number C(2004) 2837)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  budget;  economic geography; NA;  agricultural policy
 Date Published: 2004-08-10

 10.8.2004 EN Official Journal of the European Union L 263/24 COMMISSION DECISION of 23 July 2004 amending Decision 1999/659/EEC fixing an indicative allocation by Member State of the allocations under the European Agricultural Guidance and Guarantee Fund-Guarantee section for rural development measures for the period 2000 to 2006 (notified under document number C(2004) 2837) (Only the Danish, Dutch, English, Finnish, French, German, Greek, Italian, Portuguese, Spanish and Swedish texts are authentic) (2004/592/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) (1), and in particular Article 46(2) thereof, Whereas: (1) By Decision 1999/659/EC (2), the Commission determined the initial allocations to the Member States for rural development measures part-financed by the EAGGF Guarantee Section for the period 2000 to 2006. (2) In accordance with Article 46(3) of Regulation (EC) No 1257/1999, initial allocations shall be adjusted on the basis of actual expenditure and revised expenditure forecasts submitted by the Member States taking into account programmes objectives. (3) In accordance with Article 57(2) of Commission Regulation (EC) No 817/2004 of 29 April 2004 laying down detailed rules for the application of the Council Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) (3), the Commission shall adapt the initial allocations per Member State fixed by Decision 1999/659/EC within two months of the adoption of the budget for the financial year concerned. (4) The adaptations of the initial allocations has to take into account the financial execution realised by Member States in the years 2000-2003 and the revised forecasts for 2004, 2005 and 2006, submitted before 1 October 2003. (5) Decision 1999/659/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 1999/659/EC is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 23 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 80. Regulation as last amended by Regulation (EC) No 583/2004 (OJ L 91, 30.3.2004, p. 1). (2) OJ L 259, 6.10.1999, p. 27. Decision as amended by Decision 2000/426/EC (OJ L 165, 6.7.2000, p. 33). (3) OJ L 153, 30.4.2004, p. 31. Regulation corrected in OJ L 231, 30.6.2004, p. 24. ANNEX ANNEX Support for rural development EAGGF Guarantee (2000-2006) Realised expenditure Annual allocations 2000 2001 2002 2003 (1) 2004 2005 2006 Total period (revised allocations) Total envelope Berlin  Initial allocations Forecast Revised allocations Initial allocations Forecast Revised allocations Initial allocations Forecast Revised allocations Belgium 25,9 31,7 47,9 46,2 55,3 56,7 56,0 56,6 55,7 55,7 57,8 56,9 56,9 320,3 379,0 Denmark 34,2 35,4 49,7 46,4 50,9 50,9 50,9 52,1 60,1 52,2 53,2 62,0 62,0 330,9 348,8 Germany 683,0 708,1 730,6 799,1 774,8 867,9 784,8 792,1 794,2 794,2 809,8 816,5 808,7 5 308,6 5 308,6 Greece 146,8 75,5 160,3 136,4 145,0 152,6 146,9 148,2 160,4 148,6 151,6 159,9 159,9 974,5 993,4 Spain 395,3 539,8 448,5 496,9 508,1 523,7 514,7 519,4 550,7 520,9 531,0 494,2 494,2 3 410,3 3 481,0 France 474,1 609,5 678,5 832,3 841,2 921,0 852,1 860,0 991,9 862,4 879,2 1 075,0 1 075,0 5 383,9 5 763,4 Ireland 344,4 326,6 333,0 341,0 348,7 348,7 348,7 356,5 356,5 356,5 364,4 342,2 338,6 2 388,9 2 388,9 Italy 755,6 658,7 649,9 655,7 658,6 684,6 667,1 673,3 673,3 673,3 688,4 412,8 412,8 4 473,2 4 512,3 Luxembourg 6,7 9,6 12,8 16,8 13,3 19,5 13,5 13,6 13,6 13,6 13,9 13,9 13,9 86,9 91,0 Netherlands 59,8 54,8 48,9 69,4 60,9 60,9 60,9 62,2 62,2 62,2 63,6 63,6 61,0 417,0 417,0 Austria 459,0 453,2 440,4 458,1 468,2 468,2 468,2 478,7 478,7 478,7 489,4 450,6 450,4 3 208,1 3 208,1 Portugal 132,1 197,8 167,7 153,1 221,4 221,4 221,4 226,3 226,3 226,3 231,4 231,4 231,4 1 329,7 1 516,8 Finland 332,5 326,7 320,1 337,0 321,0 321,0 321,0 328,2 328,2 328,2 335,5 223,4 223,4 2 188,9 2 199,3 Sweden 175,6 150,8 163,1 165,8 164,9 167,1 167,0 168,6 177,5 169,1 172,4 171,6 138,5 1 129,9 1 129,9 United Kingdom 151,2 180,5 162,3 151,7 170,5 171,0 171,0 174,3 168,2 168,2 178,2 234,9 183,2 1 168,0 1 168,0 Not yet allocated 0,0 0,0 309,6 sum 4 176,2 4 358,5 4 413,8 4 706,0 4 802,8 5 035,1 4 844,2 4 910,1 5 097,5 4 910,1 5 019,8 4 809,0 5 019,8 32 119,0 32 905,5 (a) budget appropriations 4 184 (2) 4 495 4 595 4 698 4 803 (b) carry-over 0 0 99 49,3 41,2 (a) + (b) 4 184 4 495 4 694 4 747,3 4 844,2 Financial perspectives 1(b) 4 386 4 495 4 595 4 698 4 803 4 910 5 020 (1) Expenditure data 2003 before financial clearance of accounts. (2) After transfer of 100 million EUR 1(a) to 1(b) at the end of the financial year.